 



Eagle Ford Oil and Gas Corp 8-K [efoag-8k_072514.htm]

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE REGARDING THE

UNIVERSITY LANDS LEASE, LABATT LEASE AND RUSSELL LEASE

 

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE REGARDING THE UNIVERSITY LANDS
LEASE, LABATT LEASE AND RUSSELL LEASE (the “Agreement”) is made and entered into
by and between AMAC Energy, LLC, (“AMAC”), Crevalle Energy, LLC (“Crevalle”) and
EFOGC-East Pearsall, L.L.C., (“EFOGC”) (collectively referred to hereafter as
the “Parties”); and

 

WHEREAS, on or about June 4, 2012, AMAC and EFOGC entered into a Joint
Development Agreement (the “JDA”) and Partial Assignment of Oil, Gas and Mineral
Interests, regarding three mineral rights leases (the “Leases”) in Frio County,
Texas, whereby AMAC assigned to EFOGC an undivided 85% of its 8/8ths interests
in the Leases; and

 

WHEREAS, on or about June 4, 2012, AMAC, EFOGC, and Crevalle also entered into a
Joint Operating Agreement (“JOA”) concerning the Leases, a memorandum of which
was recorded; and

 

WHEREAS, the first of the three Leases is a Paid Up Oil and Gas Lease dated
October 5, 2011, between the University of Texas System Board of Regents (Mary
E. McKinney Fund), as Lessor, and Crevalle Energy, LLC, as Lessee, a Memorandum
of which lease is recorded in the Records of Frio County, Texas at Volume 102,
Page 384, No. 0131654 (the “University Lands Lease”); and

 

WHEREAS, the second of the three Leases is a Paid Up Oil and Gas Lease dated
November 15, 2011, between Bushnell Holding, Inc., Joseph B. Labatt, et. al., as
Lessors, and Crevalle Energy, LLC, as Lessee, a Memorandum of which lease is
recorded in the records of Frio County, Texas, at Volume 102, Page 376, No.
0132653 (the “Labatt Lease”); and

 

WHEREAS, the third of the three Leases is a Paid Up Oil and Gas Lease dated
January 20, 2012, between Clyde R. Russell and Dorothy Russell, as Lessors, and
Crevalle Energy, LLC, as Lessee, a Memorandum of which lease is recorded in the
records of Frio County, Texas, at Volume 0106, Page 301 (the “Russell Lease”);
and

 

WHEREAS, thereafter, on or about June 4, 2012, EFOGC entered into a Mortgage,
Deed of Trust, Fixture Filing Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement from EFOGC-East Pearsall, LLC, to Craig
Anderson, as Trustee for the Benefit of MOC Eagleford, LLC, (“MOC”), (“Deed of
Trust”), which was recorded; and

 

WHEREAS, thereafter, on or about June 4, 2012, EFOGC also executed an Assignment
of Overriding Royalty Interests (“ORRI Assignment”) whereby certain overriding
royalty interests with respect to the Leases were assigned to MOC, which was
recorded; and

 

WHEREAS, MOC’s interest in the subject real property interests was taken wholly
subject to the terms and provisions of the JDA and JOA and AMAC’s rights under
said agreements and with full notice thereof; and 

 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 1 of 10

 

 



WHEREAS, the JDA includes a Relinquishment of Interests provision, section 2.c.,
which provides in pertinent part that “unless a well has been drilled [by EFOGC]
. . . on each Lease on or before the date that is six (6) months prior to the
expiration of the primary term of each such Lease, then all of the right, title
and interest in and to each such Lease acquired by [EFOGC] from AMAC hereunder
shall automatically revert to AMAC and [EFOGC] shall, without further
consideration, immediately reassign to AMAC such right, title and interest by
the execution and delivery of an assignment substantially in the form of the
Partial Assignment of Oil, Gas and Mineral Leases[,]” attached as Exhibit “B” to
the JDA; and

 

WHEREAS, the JDA also provides in pertinent part that “If any Party is rendered
unable, wholly or in part by Force Majeure[,] . . . to carry out its obligations
under this Agreement, other than any obligation to indemnify or to make any
payments, such Party shall give to the other Party, prompt written notice of the
Force Majeure, with reasonably full particulars, and thereupon the obligations
of the Party giving the notice, so far as it is affected by the act of Force
Majeure, shall be suspended during, but not longer than the continuance of the
Force Majeure event, plus such reasonable further period of time, if any,
required to resume the suspended operation. The affected Party shall use all
reasonable diligence to remove the Force Majeure situation as quickly as
practicable. . . .”; and

 

WHEREAS, on or about March 27, 2014, EFOGC gave written notice to AMAC of the
alleged occurrence of force majeure event(s) as to the Leases, per the JDA and
JOA (the “Notice”). Specifically, EFOGC alleged three purported force majeure
events: a) the surface owner’s alleged failure to cooperate; b) delays of
approximately 20 business days in obtaining a drilling permit from the Texas
Railroad Commission; and c) the need for time to secure a drilling rig because
EFOGC had to “release the drilling rig that it had reserved for drilling
operations under the Leases[ ]” due to “surface owner and governmental delays
and in part to market forces[.]”; and

 

WHEREAS, AMAC responded to EFOGC’s Notice asserting that each of the alleged
force majeure events were events that EFOGC should have anticipated and dealt
with accordingly during the time period within which EFOGC had to perform under
the JDA and JOA; and thus, AMAC asserted that EFOGC’s rights under the
University Lands Lease and Labbatt Lease expired and automatically reverted to
AMAC on April 5, 2014 and May 12, 2014, respectively, with EFOGC’s rights under
the Russell Lease set to expire on July 20, 2014 (“AMAC’s Responses”); and

 

WHEREAS, the Parties desire to settle and resolve any and all disputes between
them, without either of them admitting fault or liability.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, including the Parties’ agreement to release one another with
respect to any and all matters related to the JDA, JOA and the Leases and all of
the dealings up to and including the date of this Agreement, including, but not
limited to, all claims which have been or might be asserted by one Party against
the other, as well as any and all other claims, now existing or which either
Party may have in the future, potentially arising from the same set of operative
facts as the claims forming the basis of this Agreement, or in any other way
related to or arising out of the Notice, AMAC’s Responses, the Leases, the JDA,
and/or the JOA, as well as other good and valuable consideration, the receipt
and sufficiency of which is hereby expressly acknowledged by the Parties, the
Parties agree as follows:

 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 2 of 10

 

 





1.                  Settlement Reached. As set forth herein, the Parties have
reached a settlement concerning any and all matters related to the JDA, JOA and
the Leases and all of their dealings up to and including the date of this
Agreement, including, but not limited to, all claims which have been or might be
asserted by one Party against the other, as well as any and all other claims,
now existing or which either party may have in the future, potentially arising
from the same set of operative facts as the claims forming the basis of this
Agreement, or in any other way related to or arising out of the Notice, AMAC’s
Responses thereto, the Leases, the JDA, and/or the JOA.

 

2.                  Bonafide Disputes. Bonafide disputes and controversies exist
between the Parties to this Agreement, including issues relating to the
responsibility and liability of EFOGC to AMAC and AMAC to EFOGC pursuant to the
JDA, JOA, and/or the Leases, whether with respect to the Notice and AMAC’s
Responses or otherwise.

 

3.                  Desire for Compromise. The Parties desire to compromise and
settle any and all claims in any way related to, arising from or connected with
the Notice, AMAC’s Responses, the JDA, the JOA, and/or the Leases, whether such
claims and/or causes of action are presently known or unknown, in order to
obtain resolution and to avoid the uncertainties, inconvenience and further
expense concerning these matters.

 

4.                  No Admission. This Agreement is entered into for the purpose
of settling any and all claims which any Party has now or may have in the future
against any other Party relating to anything such other Party has done or failed
to do, in any way related to, arising from or connected with the JDA, the JOA,
the Leases, the Notice and/or AMAC’s Responses and all related matters, as of
the date the last party hereto signs this Agreement. The Parties agree that
neither the giving of any consideration hereunder nor its acceptance shall
operate as or be construed to be evidence of any admission of liability by said
Party with respect to any matter addressed herein or claims hereby released, nor
as to the merit of any claims hereby released. The Parties further agree that by
the execution of this Agreement none of the Parties admits to the truthfulness
of any of the claims made by one Party against the other in connection with the
JDA, the JOA, the Leases, the Notice and/or AMAC’s Responses. Rather, all such
claims and liabilities have been and are hereby expressly denied.

 

5.                  Representations and Warranties. The Parties warrant and
represent the following: (1) no promise or agreement not herein expressed has
been made to either party; (2) neither this Agreement nor any other instruments
referenced in this Agreement are being executed in reliance upon any statement,
representation, omission and/or conduct of the other Party, or the legal counsel
of the other Party, which is not contained in this Agreement; (3) the
consideration recited in this Agreement is fair and reasonable; and (4) each of
the Parties has the sole and exclusive right, capacity and authority to execute
this Agreement.



 

6.                 Sole Owner of Claims; No Assignment. EFOGC further warrants
and represents that, with the exception of the Deed of Trust and ORRI Assignment
EFOGC executed for the benefit of MOC on or about June 4, 2012, EFOGC has not
sold, assigned, granted, encumbered, transferred, pledged, nor otherwise in any
manner whatsoever conveyed, either by written instrument or otherwise, to any
person, entity, agent or attorney, any portion of EFOGC’s 85% of 8/8ths
interests in the Leases, the JDA, and/or the JOA; and has not allowed any liens
to be placed on its interests in the Leases, JDA, and/or JOA, with the exception
of the Deed of Trust and ORRI Assignment EFOGC executed for the benefit of MOC
on or about June 4, 2012.

  



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 3 of 10

 



       

7.                  Termination of JDA and JOA. The Parties agree that the JDA
shall be deemed immediately terminated, null and void and of no further force
and effect upon the signing of this Agreement by both EFOGC and AMAC. The
Parties further agree that the JOA shall be deemed immediately terminated, null
and void and of no further force and effect upon the signing of this Agreement
by AMAC, EFOGC and Crevalle.

 

8.                  Reassignments and Release of Lien. EFOGC agrees to secure a
release of lien with respect to the Deed of Trust (“Release of Lien”). EFOGC
also agrees to obtain a reassignment from MOC of 100% of the ORRI Assignment
EEOGC previously assigned to MOC. EFOGC agrees to then provide AMAC with
recordable, executed versions of MOC’s Release of Lien and reassignment of MOC’s
ORRI Assignment. EFOGC also agrees to immediately assign to AMAC 100% of EFOGC’s
85% of 8/8ths interests in the Leases. The reassignment of the ORRI Assignment
and the Release of Lien with respect to the Deed of Trust shall be recorded in
the real property records of Frio County, Texas, by AMAC. EFOGC’s assignment of
85% of 8/8ths interest in the Leases will be in the form attached hereto as
Exhibit “A” and incorporated herein by reference, and will also be recorded by
AMAC.

 

 

9.                 Release by AMAC Energy, LLC. In consideration of the
transactions contemplated herein, AMAC and its successors, assigns, employees,
agents, representatives, and any person or entity claiming by, through or under
it, hereby knowingly and voluntarily releases and forever discharges and holds
harmless EFOGC, together with its predecessors, successors, assigns, divisions,
parents, subsidiaries, affiliates, owners, members, partners, directors,
officers, employees, agents, managers and representatives, and their respective
subsidiaries, affiliates, officers, directors, partners, employees, agents,
managers, representatives and attorneys, past and present (together the “EFOGC
Released Parties”), from any and all claims, demands, causes of action,
complaints, charges, liabilities, obligations, promises, sums of money,
agreements, controversies, damages, actions, rights or suits, both at law and in
equity, whether now known or unknown, including, but not limited to, those which
arose from the Notice, AMAC’s Responses, the JDA, the JOA and/or the Leases,
whether fixed or contingent, liquidated or unliquidated, of any kind or
description, which AMAC has now or may hereafter have, in whole or in part, as a
result of, whether directly or indirectly concerning, or otherwise pertaining in
any form or fashion to, all transactions, events, circumstances, or agreements
involving the Parties which occurred on or before the date of this Agreement,
including, but not limited to, claims arising out of or in any way related to
the Notice, AMAC’s Responses, and/or the Leases, JDA, and/or JOA, and any and
all other claims that could be alleged against EFOGC, or any of the EFOGC
Released Parties, known or unknown, including, without limitation, alleged
claims of breach of contract, slander of title, tortious interference, fraud,
alleged negligence, gross negligence, intentional tort or any other claim
arising under any federal, state or local law, as well as any other claims based
on constitutional, statutory, common law, regulatory or contractual grounds, or
any other basis.





 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 4 of 10

 

 

10.                  Release by EFOGC-East Pearsall, L.L.C. In consideration of
the transactions contemplated herein, EFOGC and its successors, assigns,
employees, agents, representatives, and any person or entity claiming by,
through or under it, hereby knowingly and voluntarily releases and forever
discharges and holds harmless both Crevalle and AMAC, together with each one’s
predecessors, successors, assigns, divisions, parents, subsidiaries, affiliates,
owners, members, partners, directors, officers, employees, agents and
representatives, and their respective subsidiaries, affiliates, officers,
directors, partners, employees, agents, representatives and attorneys, past and
present (together the “Crevalle and AMAC Released Parties”) from any and all
claims, demands, causes of action, complaints, charges, liabilities,
obligations, promises, sums of money, agreements, controversies, damages,
actions, rights or suits, both at law and in equity, whether now known or
unknown, including, but not limited to, those which arose from the Notice,
AMAC’s Responses, the JDA, the JOA and/or the Leases, whether fixed or
contingent, liquidated or unliquidated, of any kind or description, which EFOGC
has now or may hereafter have, in whole or in part, as a result of, whether
directly or indirectly concerning, or otherwise pertaining in any form or
fashion to, all transactions, events, circumstances, or agreements involving the
Parties, which occurred on or before the date of this Agreement, including, but
not limited to, claims arising out of or in any way related to the Notice,
AMAC’s Responses, and/or the Leases, JDA, and/or JOA, and any and all other
claims that could be alleged against AMAC and/or Crevalle, or any of the AMAC
and/or Crevalle Released Parties, known or unknown, including, without
limitation, alleged claims of breach of contract, slander of title, tortious
interference, fraud, alleged negligence, gross negligence, intentional tort or
any other claims arising under any federal, state or local law, as well as any
other claims based on constitutional, statutory, common law, regulatory or
contractual grounds, or any other basis.

 

11.                 Release by Crevalle Energy, LLC. In consideration of the
transactions contemplated herein, Crevalle and its successors, assigns,
employees, agents, representatives, and any person or entity claiming by,
through or under it, hereby knowingly and voluntarily releases and forever
discharges and holds harmless EFOGC, together with its predecessors, successors,
assigns, divisions, parents, subsidiaries, affiliates, owners, members,
partners, directors, officers, employees, agents, managers and representatives,
and their respective subsidiaries, affiliates, officers, directors, partners,
employees, agents, managers, representatives and attorneys, past and present
(together the “EFOGC Released Parties”), from any and all claims, demands,
causes of action, complaints, charges, liabilities, obligations, promises, sums
of money, agreements, controversies, damages, actions, rights or suits, both at
law and in equity, whether now known or unknown, including, but not limited to,
those which arose from the Notice, AMAC’s Responses, the JDA, the JOA and/or the
Leases, whether fixed or contingent, liquidated or unliquidated, of any kind or
description, which Crevalle has now or may hereafter have against EFOGC, in
whole or in part, as a result of, whether directly or indirectly concerning, or
otherwise pertaining in any form or fashion to, all transactions, events,
circumstances, or agreements involving the Parties which occurred on or before
the date of this Agreement, including, but not limited to, claims arising out of
or in any way related to the Notice, Crevalle’s Responses, and/or the Leases,
JDA, and/or JOA, and any and all other claims that could be alleged against
EFOGC, or any of the EFOGC Released Parties, known or unknown, including,
without limitation, alleged claims of breach of contract, slander of title,
tortious interference, fraud, alleged negligence, gross negligence, intentional
tort or any other claim arising under any federal, state or local law, as well
as any other claims based on constitutional, statutory, common law, regulatory
or contractual grounds, or any other basis. 



 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 5 of 10

 





 

12.                  Indemnification. EFOGC agrees to indemnify, defend and hold
harmless AMAC and Crevalle with respect to any and all claims against AMAC
and/or Crevalle by any person or entity claiming any interest in or related to
the Leases, the JDA and/or the JOA, whether allegedly sold, assigned, granted,
transferred or conveyed to said person or entity by, or otherwise received from,
or claiming rights by, through or under EFOGC. Should any person or entity make
any claim against or related to any property subject to the Leases, the JDA,
and/or the JOA, claiming an interest in any way received from and/or assigned by
EFOGC, then EFOGC shall be liable to AMAC and/or Crevalle for all damages,
attorneys’ fees and costs incurred by AMAC and/or Crevalle due to any such
claims by said person or entity.

 

13.                  Terms are Contractual. The Parties understand, agree and
expressly acknowledge that the terms of this Agreement are contractual and not
merely recitals; and that the agreements contained herein and the consideration
transferred are to compromise disputed claims arising from the Notice, AMAC’s
Responses, JDA, JOA, and/or the Leases, to avoid litigation and achieve full and
final resolution of the matters addressed herein.

 

14.                  Preparation of Settlement Agreement. Prior to the execution
of this Agreement, the Parties have had an opportunity to consult with legal
counsel of their choice in negotiating this Agreement; and this Agreement is the
result of arm’s length negotiations between the Parties.

 

15.                  Voluntary Agreement. Each party to this Agreement warrants
and represents that (1) they have performed such investigation and/or due
diligence as necessary, in the sole discretion of such party and/or its legal
counsel of choice, in order to evaluate the merits of its claims, demands,
obligations, actions, causes of action, counterclaims, cross-claims, defenses
and/or affirmative defenses asserted and/or that could be asserted against the
other party; (2) they have fully informed themselves and been fully advised by
legal counsel of their choice of the benefits, rights, remedies, obligations,
conditions, burdens and legal effects of this Agreement and all other
instruments referenced in this Agreement; and (3) they are executing this
Agreement and all other instruments referenced in this Agreement voluntarily, of
their own free will, based upon their own independent judgment and in reliance
upon the advice of their legal counsel of choice, without coercion of any sort.

 

16.                  Binding Effect. This Agreement will inure to the benefit of
and be binding upon the Parties hereto and their respective successors and
assigns.

 

17.                  Entire Agreement. The Parties understand that this
Agreement constitutes the entire agreement and understanding of any kind and
nature by and between the Parties and/or their respective legal counsel and
representatives as to all matters in any way related to or arising out of the
subject matter of the Notice, AMAC’s Responses, the JDA, the JOA, and/or the
Leases and the other matters addressed herein; and this Agreement merges and
supersedes any and all other prior discussions, agreements and understandings of
the Parties with respect to the subject matter of this Agreement, whether oral
or written, except as otherwise specifically stated herein.



 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 6 of 10

 



          

18.                  Liberal Construction of Releases. Any release given in this
Agreement shall be construed liberally in favor of the Party benefiting from the
release, any rule of construction to the contrary notwithstanding.

 

19.                  Joint Preparation. This Agreement and the provisions it
contains have been jointly prepared by the Parties and their respective legal
counsel and shall not, therefore, be construed or interpreted for or against any
party hereto.

 

20.                  Governing Law and Venue. This Agreement shall be governed
by the laws of the State of Texas, in any lawsuit, action or proceeding
instituted by any party hereto directly arising out of or in any way related to
this Agreement. Proper venue of any such lawsuit, action or proceeding shall be
deemed to be exclusively in Harris County, Texas.

 

21.                  Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable for any reason, under present or future
laws effective during the term hereof, such provision will be fully severable;
and this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision was never included in the Agreement; and the remaining
provisions hereof will remain in full force and effect and will not be effected
by the illegal, invalid or unenforceable provision or by its severance herefrom.

 

22.                  Execution of Documents. Each of the Parties hereto shall
execute all such further documents and writings that may be necessary to
effectuate the terms and conditions of this Agreement.

 

23.                  Headings. The paragraph headings contained in this
Agreement are provided for convenience only and shall not be considered in the
interpretation and construction of this Agreement.

 

24.                  Multiple Counterparts. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument; and any of the Parties may execute this Agreement by
signing any such counterpart. Signature pages may be delivered by electronic
mail (in PDF or similar format) or by facsimile transmission and will be binding
without the need to exchange original signature pages.

 

25.                  Modification of Agreement. It is expressly understood and
agreed that this Agreement may not be altered, amended, waived, modified, or
otherwise changed in any respect or particular whatsoever, except in writing
signed by both Parties. The Parties acknowledge and agree that they will make no
claim at any time or place that this Agreement has been orally supplemented,
modified, or altered in any respect whatsoever.

 

26.              Acknowledgment of Terms. The Parties state and warrant that
they fully understand the terms of this Agreement, they have discussed it fully
with their legal counsel of choice, and they have signed this Agreement
voluntarily of their own free will.

[SIGNATURES ON NEXT PAGE]

 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 7 of 10

 

 



EXECUTED this ____ day of June, 2014.

 



  EFOGC-East Pearsall, L.L.C.       By:           Name:           Title:    

 



 

 



STATE OF     §       § COUNTY OF     §        

 



 BEFORE ME, the undersigned Notary Public in and for the State of Texas, on this
day personally appeared ____________________, who being known to me and whose
name is subscribed to the foregoing Settlement Agreement and General Release,
acknowledged to me that he/she is duly authorized to execute said instrument in
his/her capacity as the authorized representative of EFOGC-East Pearsall,
L.L.C., and that he/she executed the same as the act of said entity for the
purposes and consideration therein expressed.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this ___ day of June, 2014.

 





                NOTARY PUBLIC, State of                     (SEAL)    
Commission expires:    

 

 





SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 8 of 10

 

 



EXECUTED this ____ day June, 2014.

 



  AMAC Energy, LLC       By:           Name:           Title:    

 

 

  





STATE OF TEXAS     §       § COUNTY OF     §        





 

Before me, the undersigned Notary Public in and for the State of Texas, on this
day personally appeared ____________________, who being known to me and whose
name is subscribed to the foregoing Compromise Settlement Agreement,
acknowledged to me that he/she is duly authorized to execute said instrument in
his capacity as the authorized representative of AMAC Energy, LLC, and that
he/she executed the same as the act of said entity for the purposes and
consideration therein expressed.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this ___ day of June, 2014.

 







                NOTARY PUBLIC, State of Texas.                     (SEAL)    
Commission expires:    

 



 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 9 of 10

 

 



EXECUTED this ____ day June, 2014.

 



  Crevalle Energy, LLC       By:           Name:           Title:    

 



 

 

STATE OF TEXAS     §       § COUNTY OF     §        









 

Before me, the undersigned Notary Public in and for the State of Texas, on this
day personally appeared ____________________, who being known to me and whose
name is subscribed to the foregoing Compromise Settlement Agreement,
acknowledged to me that he/she is duly authorized to execute said instrument in
his capacity as the authorized representative of Crevalle Energy, LLC, and that
he/she executed the same as the act of said entity for the purposes and
consideration therein expressed.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this ___ day of June, 2014.

   







                NOTARY PUBLIC, State of Texas.                     (SEAL)    
Commission expires:    

 



 



SETTLEMENT AGREEMENT AND GENERAL RELEASEPage 10 of 10

 

